                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA

               Plaintiff                             Civ. No. 01-C-0049-C

       V.
                                                                    !ORDER
UNDETERMINED QUANTITIES OF                                          I
THE ARTICLES OF DRUG LISTED BELOW,
IN VARIO US SIZE AND TYPE
CONTAINERS, LABELED AND
UNLABELED,
WHICH WERE MANUFACTURED BY AND
ARE
IN THE POSSESSION OF MUELER
SPORTS MEDICINE, INC., ONE QUENCH
DRIVE, PRAIRIE DU SAC, WISCONSIN:

MUELLER FOOT AND BODY POWDER
MUELLERGESIC ANALGESIC BALM
MUELLER HOT STUFF
MUELLER HALF AND HALF BALM
MUELLER ABRASION OINTMENT
MUELLER LUBRICANT
MUELLER RUNNERS LUBE
MUELLER SPORTS BALM,

              Defendants.


                                           ORDER

       THIS MATTER having been presented to the Court by Mueller Sports Medicine, Inc.

("Mueller Sports Medicine"), by way of an unopposed motion seeking an Order to vacate the

Consent Decree of Condemnation and Destruction ("Consent Decree") entered in the above-

captioned matter on May 23, 2001, the Court having retained jurisdiction to issue further orders

as may be necessary as set forth in the Consent Decree, and having considered the papers



                                               1
submitted in support of the motion including a representation that the United States has elected

not to oppose the motion; and good cause having been shown;

       IT IS SO ORDERED.

       1.     The Motion to Vacate the Consent Decree of Condemnation and Destruction,

pursuant to Fed. R. Civ. P. 60(b) is GRANTED;

       2.     The Consent Decree entered in this matter on May 23, 2001 and the permanent

injunction currently in place, is hereby VACATED in its entirety.




DATED this



                                                   United States District Judge




                                               2
                               CERTIFICATE OF SERVICE

       I certify that on August 7, 2019, I caused the foregoing motion and proposed order to be
served upon the Filing Users identified on the Court's Case Management/Electronic Case Files
system, and served a copy via email of the foregoing motion to:

              David Conway
              Assistant U.S. Attorney
              Western District of Wisconsin
              222 West Washington A venue, Suite 700
              Madison, WI 53703
              David.Conway@usdoj.gov




                                                          /s/
                                                  Michele W. Sartori




                                              1
